ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals in an interference proceeding awarding priority to the senior party, Campbell.
The principal contention of appellant here relates to the ruling of the Patent Office permitting appellee to amend his preliminary statement. There are two answers to this contention: First, there was no objection to the evidence introduced under the amended statement, and hence the point was waived; and, second, even though appellant were in a position to insist upon the point here, the result would be the same, for under the facts before the Patent Office and fully set forth in the decisions of its tribunals there was no abuse of the discretion with which the statute clothes the Commissioner. See Myers v. Myers, 4 F.(2d) 948, patent appeal No. 1694, present term. Moreover, appellant twice was permitted to amend his preliminary statement under circumstances substantially similar to those surrounding the appellee.
Finding no error in the record, we affirm the decision.
Affirmed.